Case 1:19-cr-OOOl7-I\/|AD Document 1 Filed 01/04/19 Page 1 of 2

AO 91 (Rev_ l li'l l) Criminal Complaint

UNITED STATES DISTRICT CoUR

for the

  

Northern District ofNew York

 

 

 

United States of America )
V. )
_ . . Case No
Francisco Javier Perez Martinez )
) 19 MJ» g (GF! )
)
)
)
Defendcmt(.r)
CRIMINAL COMPLAINT
l, the complainant in this case, state that the following is true to the best of my knowledge and belief
On or about the date(s) of December 19, 2018 in the county ot` Safafoga in the
Northern District of _V New York , the defendant(s) violated:
Code Secrion Ojj"ense Descr'ipli'on
8 U.S.C. 1326(3) Reentry of a Previous|y Removed )f‘».|ienl in violation of Title 8, United States

Code, Section 1326(a).

This criminal complaint is based on these facts:

|, the undersigned complainant being duly sworn state the following is true and correct to the best of my knowledge and
belief: On or about December 19. 2018 in Saratoga County, in the State and Northern District of New York, the
defendantl Francisco Javier Perez |V|artinez, a native and citizen of Niexico, being an alien who has been denied
admission excluded, deported, or removed, or has departed the United States while an order of exclusion. deportation

:f_m,a;mmz! 's signature

_ Deportation Ofticer Timothy Hancox

P."i'nted name ` le

El Continued on the attached sheet.

 

 

Sworn to before me and signed in my presence

DMWUMMMLGF in &“ / L’

Jzia'ge 's signature

 

City and State; A|bany, New York Hon. Christian F. l-lummel, U.S. N|agistrate Judge

Prr'n!ea’ name and title

 

Case 1:19-cr-00017-I\/|AD Document 1 Filed 01/04/19 Page 2 of 2'

Continuation sheet: United States v. Francisco Javier Perez Martinez

or removal is outstanding, entered and was thereafter found in the United States without the
Attomey General of the United States, or his successor, the Secretary of Homeland Security,
having expressly consented to his reapplication for admission into the United States.

In violation of Tit|e 8 United States Code, Section(s) l326(a).

I further state that l am an ICE Deportation Ofiicer and that this complaint is based on the
following facts:

On December 19, 2018, ICE Officers encountered Perez Martinez in Saratoga Springs, New
York pursuant to a search warrant for fraudulent immigration documents at his

residence. Perez Martinez Was interviewed by ICE officers at his residence located at 69
I-lamilton Street, Apt. 6, Saratoga Springs, NY 12866 to determine identity, alienage and
removability. Perez Martinez stated to ICE officers that his name is Francisco Javier Perez
Martinez, that he is a citizen of Mexico, that he is not a United States citizen, and that he is
unlawfully present in the United States. Perez Martinez Was subsequently arrested after he
was determined to be present in the United States without admission or parole from an
immigration officer. Perez Martinez was transported to the lCE office in Albany, NY where
he had his fingerprints entered into the Department of Homeland Security’s IDENT
fingerprint database. Through the lDENT fingerprint comparison, it was determined that
Perez Martinez Was an alien previously removed from the United States to Mexico under
alien number XXX XXX 6lO.

On August 17, 2016, Perez Martinez was arrested by the United States Customs Border
Patrol near Columbus, New Mexico. Perez Martinez was issued a Notice and Order of
Expedited Removal and was removed from the United States to Mexico on August 29, 2016
via ICE-Air.

A search of relevant immigration records indicates that Perez Martinez has not sought nor
obtained the express permission of the Attomey General, or his successor, the Secretary of
Homeland Security, to return to the United States following the removal.

